Exhibit 10.62

Personal and Confidential

December 18, 2008

Emilio Ghilardi

Dear Emilio,

We are pleased to extend to you this executive offer of employment for the
position of Senior Vice President and Chief Sales Officer, reporting to Dirk
Meyer, Chief Executive Officer, with the new compensation packages discussed
herein to be effective January 1, 2009. If accepted, under this offer you would
be located at the Lone Star campus in Austin, Texas beginning on March 16, 2009.

Your initial bi-weekly salary will be $22,307.69 ($580,000 annualized base
salary). AMD has 26 bi-weekly pay periods per year.1

You will also receive a sign-on bonus of $250,000.00 (subject to federal and
state withholding taxes) If your AMD employment voluntary terminates prior to
two years of service from January 1, 2009, your hire date into this position ,
you must repay to AMD any bonus dollars paid in accordance with the terms and
conditions of the enclosed Sign-On Bonus Agreement. You must sign and date the
enclosed Sign-on Bonus agreement, and return the original of the agreement along
with the original of this executed offer and acceptance letter.

The above bonus is partially intended to offset relocation costs, including home
sale and home purchase costs. The costs that are not covered by this bonus and
therefore reimbursable to the employee and covered as permissible under AMD’s
policies are limited to:

 

  •  

Household goods shipment, including packing and unpacking, and storage for up to
90 days if necessary

 

  •  

Per diems up to seven days, in the amount of $340 per day for the family of four

 

  •  

One-way tickets for the employee and family to Austin

 

  •  

Immigration and visa services

 

  •  

Tax consultation and assistance related to the relocation

In light of the bonus, the employee is expected to pay for all other costs of
relocation, including temporary housing and other items that might be typically
included in AMD’s relocation policy.

Further, you will be granted an option to purchase 150,000 shares of AMD common
stock at an exercise price equal to the closing price of AMD stock on the date
of the grant. The shares will vest over a 36 month period from date of grant:
33.3% after approximately 12 months from date of grant, and then 8.3% every
three months over the next 24 months, assuming continuous active service. Please
note that the stock option grant is an opportunity provided by Advanced Micro
Devices, Inc. that is separate from and in addition to your regular
compensation, with rights and obligations governed by the applicable equity
incentive plan documents. The Advanced Micro Devices Inc. Board of Directors has
already approved this grant for you contingent upon your acceptance of this
offer.

 

1

Amounts are stated in U.S. Dollars throughout. Please also note that this base
salary amount is intended to be inclusive of amounts you have previously
received as car allowance, thus no separate car allowance will be provided.



--------------------------------------------------------------------------------

Personal and Confidential

December 18, 2008

Emilio Ghilardi

Page 2 of 3

You will also be eligible to participate in a bonus plan that will be applicable
to you, and is currently under development in accordance with the final terms
and conditions of that bonus plan. Your initial 2009 target bonus
opportunity will be 150% of your base salary. Any amount which you may earn
under the bonus plan between your hire date and the end of the performance
period will be pro-rated for the number of months you actually participate
during this period. Target bonus opportunities are subject to review and may be
adjusted, generally each plan year. Your participation will be subject to the
terms and conditions of the bonus plan.

You will also be offered the benefit of AMD’s Change of Control Agreement. The
Company developed the enclosed agreement for certain key executives such as you,
to provide you with benefits in the event there is a change of control of the
Company. The goal of this type of agreement is to enable you to remain focused
and dedicated even in uncertain times. The Change of Control Agreement conforms
to the format approved by AMD’s Compensation Committee.

AMD makes available to its employees a comprehensive benefits program including
medical, dental, life and disability coverage, 401(k) retirement savings plan
with matching contributions.

This offer is contingent upon meeting the condition listed below by the time of
your relocation / physical employment move to the United States.

 

  •  

In accordance with the requirements of the Immigration Reform and Control Act of
1986, you will be required to provide AMD with documents to verify your identity
and your legal right to work in the United States by the time of your work
location change to the United States, targeted for March 16, 2009. You would
therefore need to present this documentation on your first day of employment
within the United States, likely March 16, 2009, the first workday in March.

Your employment with AMD is “at-will,” which means that you or AMD may terminate
it at any time, with or without cause or notice. However, should AMD terminate
your employment for reasons other than just cause, misconduct, material
violation of policy, or conflict of interest, on or before September 1, 2013,
you will be entitled to 24 months of base salary as severance, inclusive of any
notice periods or other amounts provided under your Change in Control Agreement.
Matters constituting just cause, misconduct, material violation of policy, or
conflict of interest are determined by the judgment and discretion of AMD’s
Chief Executive Officer.

The terms in this letter accurately and completely describe your employment
agreement with AMD, and supersede any other oral or written agreements or
promises made to you.

If this offer is agreeable to you, please accept it by initialing each page,
signing your name below and returning the original signed and dated document to
me in the enclosed envelope.



--------------------------------------------------------------------------------

Personal and Confidential

December 18, 2008

Emilio Ghilardi

Page 3 of 3

We look forward to having you as a member of our team and feel our association
will be mutually rewarding. The dedication, creative drive and loyalty of our
employees have enabled us to impact the world through our technological advances
in the microelectronics field. We are confident that you possess these qualities
and that your contributions to AMD will be significant.

Should you have any questions, please feel free to contact me.

We look forward to you joining the U.S. AMD team!

 

Sincerely,    Jeff Vise

AMD Talent Acquisition

1-800-538-8450, x56347

Agreed to and accepted by:

 

Emilio Ghilardi      3.16.09    Signature      Start Date*    01.14.09        
Date Signed        

 

* If a start date has been agreed upon, please indicate that date above. If a
date has not yet been determined, please contact Allen Sockwell or your assigned
recruiter (Jeff Vise, noted above). Please note that all new AMD employees start
on a Monday.



--------------------------------------------------------------------------------

ADVANCED MICRO DEVICES, INC.

Change of Control Agreement

Dear Emilio Ghilardi:

Advanced Micro Devices, Inc. (the “Company”) considers the establishment and
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of the Company and its stockholders. The Company
recognizes that, as is the case with many publicly held corporations, the
possibility of a change of control may exist and that the uncertainty and
questions which such possibility may raise among management may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders. Accordingly, the non-management members of the Company’s
Board of Directors (the “Board”) have determined that it is imperative to be
able to rely upon management’s continuance and that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including you, to their assigned duties
without distraction in the face of the potentially disturbing circumstances
arising from the possibility of a change of control of the Company.

In order to induce you to remain in the employ of the Company under such
circumstances, this letter agreement (this “Agreement”) sets forth the benefits
which the Company agrees will be provided to you in the event there is a “Change
of Control” of the Company under the circumstances described below. (“Change of
Control” is defined in Section 1.) In addition, the Company is also willing to
agree to provide you the benefits described herein in consideration of your
agreement to the arbitration provisions set forth in Section 15 hereof. Upon the
execution of this Agreement by you and the Company, it shall supersede any prior
agreements in respect of the subject matter contained herein and such prior
agreements shall be of no further force or effect.

1. Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean any of the following events:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or any corporation, partnership, joint venture or other entity in which
the Company holds an equity, profit or voting interest of thirty percent
(30%) or more) representing more than 50% of either the then outstanding shares
of the common stock of the Company (“Common Stock”) or the combined voting power
of the Company’s then outstanding voting securities;

(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new director (other than a director
designated by a person who has entered into an agreement or arrangement with the
Company to effect a



--------------------------------------------------------------------------------

transaction described in clause (a) or (b) of this Section 1) whose appointment,
election or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose appointment,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board;

(c) there is consummated a merger or consolidation of the Company or subsidiary
thereof with or into any other corporation, other than a merger or consolidation
which would result in the holders of the voting securities of the Company
outstanding immediately prior thereto holding securities which represent
immediately after such merger or consolidation more than 50% of the combined
voting power of the voting securities of either the Company or the other entity
which survives such merger or consolidation or the parent of the entity which
survives such merger or consolidation; or

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 80% of the combined voting power of the voting securities
of which are owned by persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing: (y) no “Change of Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
of the Company or the voting power of the voting securities of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (z) “Change of Control” shall exclude
the acquisition of securities representing more than 20% of either the then
outstanding shares of the Common Stock of the Company or the combined voting
power of the Company’s then outstanding voting securities by the Company or any
of its wholly owned subsidiaries, or any trustee or other fiduciary holding
securities of the Company under an employee benefit plan now or hereafter
established by the Company.

2. Term. This Agreement shall become effective immediately on the delivery of
fully executed copies to both parties, and shall continue until canceled
pursuant to the notice of either party, or if earlier, the date all payments or
benefits required to be made or provided under this Agreement have been made.
Either party hereto may provide written notice to the other of cancellation of
this Agreement, to take effect on the date specified in such notice, but in no
event shall such cancellation take effect less than two years from the date on
which notice is given. Such notice shall be furnished in accordance with
Section 12 of this Agreement.

3. Parachute Payments.

(a) Notwithstanding anything contained in this Agreement to the contrary, in the
event that the benefits provided by this Agreement, together with all other
payments and the value of any benefits received or to be received by you (the
“Payments”), constitute “parachute

 

5



--------------------------------------------------------------------------------

payments” (within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), and, but for this Section 3(a), would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Payments shall be made to you either (i) in full or (ii) as to such lesser
amount as which would result in no portion of the Payments being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. Unless you shall have given prior written notice specifying a
different order to the Company to effectuate any reduction contemplated by the
preceding sentence, the Company shall reduce or eliminate the Payments by first
reducing or eliminating cash payments and then by reducing those payments or
benefits which are not payable in cash, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined). Any notice given by you pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing your rights and entitlements to any benefits
or compensation.

(b) Unless the Company and you otherwise agree in writing, an initial
determination as to whether the Payments shall be reduced and the amount of such
reduction shall be made, at the Company’s expense, by an accounting firm that
the Company selects (the “Accounting Firm”). The Accounting Firm shall provide
its determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and you within twenty (20) days
of the Date of Termination as defined in Section 4(d) below) if applicable, or
such other time as requested by the Company or by you (provided you reasonably
believe that any of the Payments may be subject to the Excise Tax). Within ten
(10) days of the delivery of the Determination to you, you shall have the right
to dispute the Determination (the “Dispute”). If there is no Dispute, the
Determination shall be binding, final and conclusive upon the Company and you.

4. Termination of Employment Following Change of Control. If the Board has
determined that a Change of Control shall have occurred, you shall be entitled
to the benefits provided in Section 5 hereof upon the actual termination by the
Company without Cause or “Constructive Termination” of your employment that is a
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) within two years after such Change of Control (a “Change of Control
Termination”), unless such termination is by the Company for Cause.

(a) Constructive Termination. For purposes of this Agreement, “Constructive
Termination” shall mean a resignation by you upon the occurrence (without your
prior written consent) of any of the following: (i) a material diminution of
your compensation, authority, duties or responsibilities; (ii) the Company’s
relocation of your principal place of employment to a facility that is more than
fifty (50) miles from your current principal place of employment and (iii) a
material increase in your amount of required business travel on behalf of the
Company; provided, however, that you may not resign from your employment for
Constructive Termination unless (A) you have provided the Company with at least
30 days prior Notice of Termination of your intent to resign for Constructive
Termination (which notice must be provided within 90 days following the
occurrence of

 

6



--------------------------------------------------------------------------------

the event(s) purported to constitute Constructive Termination) and (B) the
Company has not remedied the alleged violation(s) within the 30-day period.

(b) Cause. For the purposes of this Agreement, the Company shall have a “Cause”
to terminate your employment if you are determined by a court of law or pursuant
to arbitration under Section 15 to have committed a willful act of embezzlement,
fraud or dishonesty which resulted in material loss, material damage or material
injury to the Company. In such an event, you shall have no rights under this
Agreement.

(c) Notice of Termination. Any termination of your employment by the Company or
by you for any reason whatsoever during the term of this Agreement shall be
communicated by written notice of termination to the other party hereto (“Notice
of Termination”).

(d) Date of Termination. “Date of Termination” shall mean the date specified in
the Notice of Termination of your Change of Control Termination.

5. Benefits Upon Termination Following a Change Of Control.

(a) Amount of Benefits. The Company shall provide to you, subject to your
execution and non-revocation of a unilateral waiver and release of claims
agreement in the Company’s customary form prior to sixty (60) days following the
Change of Control Termination, each of the following benefits not more than ten
business days (subject to Section 6 below) following the expiration of the
revocation period in such waiver and release of claims agreement:

(1) Severance Benefit. The Company shall pay you a lump sum severance benefit
which shall equal the sum of (A) three times your Base Compensation (as defined
below), plus (B) three times your target annual bonus for the year in which you
terminate. For purposes of this Section 5(a)(1), “Base Compensation” means your
rate of annual salary, as in effect for the twelve-month period ending on the
date six months prior to the Change of Control or on the Date of Termination,
whichever is higher. Base Compensation does not include elements such as
bonuses, reimbursement of interest paid on guaranteed loans, auto allowances,
nor any income from equity based compensation, such as may result from the
exercise of stock options or stock appreciation rights, or the receipt of
restricted stock unit awards or the lapse of restrictions on such awards. If you
were employed by the Company and/or any of its subsidiaries for less than one
full calendar year immediately preceding the Change of Control, your “highest
annual bonus” will be determined by annualizing the bonus earned during your
period of employment as determined by the Company.

(2) Equity Compensation. All unvested stock options, stock appreciation rights,
restricted stock unit and restricted stock awards held by you at the time of
your Date of Termination shall be deemed fully vested and exercisable at such
Date of Termination, as applicable. All vested options held by you, including
those deemed fully vested as of the Date of Termination shall become
automatically exercisable for a period of one (1) year from the Date of
Termination; provided, however, in no event shall any option remain exercisable
beyond the maximum period allowed therefor in the stock option plan or

 

7



--------------------------------------------------------------------------------

agreement under which it was granted, whichever is shorter. This Agreement shall
serve as an amendment to all of your outstanding stock options, restricted stock
unit awards, restricted stock awards, stock appreciation rights and similar
equity compensation awards as of the date hereof.

(3) Accrued Bonus. The Company shall pay you an amount equal to the pro rata
amount of the annual bonus accrued under the Company’s Annual Incentive Plan (or
any successor Company plan) assuming performance at target levels for the
portion of the year prior to the Date of Termination.

(4) Financial and Tax Planning. The Company shall reimburse you or pay directly
for personal financial planning and tax planning services up to $4,000 for
twelve (12) months following the Date of Termination.

(5) Other Benefits. The Company shall provide for a period of twelve (12) months
following the Date of Termination, health and welfare benefits at least
comparable to those benefits in effect on your Date of Termination, including
but not limited to medical, dental, and dependent care insurance coverage. At
the Company’s election, health benefits may be provided by reimbursing you for
the cost of converting a group policy to individual coverage, or for the cost of
COBRA premiums for the shorter of twelve (12) months or the applicable COBRA
continuation period. The Company shall also pay you an amount calculated to pay
any income taxes due as a result of the payment by the Company on your behalf
for such health benefits. Such tax payment shall be calculated to place you in
the same after-tax position as if no such income had been imposed and shall be
paid to you no later than the end of the calendar year following the calendar
year in which such related taxes are remitted to the appropriate tax
authorities.

(b) Other Benefits Payable. The benefits described in subsection (a) above shall
be payable in addition to, and not in lieu of, all other accrued or vested or
earned but deferred compensation, rights, options or other benefits which may be
owed to you following termination of your employment, irrespective of whether
your termination was preceded by a Change of Control, including but not limited
to accrued vacation or sick pay, amounts or benefits payable under any
employment agreement or any bonus or other compensation plans, stock option
plan, stock ownership plan, stock purchase plan, life insurance plan, health
plan, disability plan or similar plan.

6. Section 409A. Notwithstanding any provision to the contrary in the Agreement,
if you are deemed by the Company at the time of your Date of Termination to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which you are
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
benefits shall not be provided to you prior to the earlier of (a) the expiration
of the six-month period measured from the date of the your “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) or (b) the
date of your death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred

 

8



--------------------------------------------------------------------------------

pursuant to this Section 6 shall be paid in a lump sum to you, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein.

7. Payment Obligations Absolute. Subject to the waiver and release requirement
in Section 5(a) above, the Company’s obligation to pay the benefits described
herein shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company or any of its subsidiaries
may have against you or anyone else. In the event of any dispute concerning your
right to payment, the Company shall nevertheless continue to pay to you your
Base Compensation (as such term is defined in Section 5) until the dispute is
resolved. Any such amounts paid following your termination of employment shall
be credited against the amounts otherwise due to you under this Agreement or, in
the event the Company prevails, shall be repaid to the Company.

8. Legal Fees. The Company shall also pay forthwith upon written demand from you
all legal fees and expenses reasonably incurred by you in seeking to obtain or
enforce any right or benefit provided by this Agreement. In the event you do not
prevail in any ensuing arbitration or litigation, the Company shall absorb its
own costs, expenses, and attorneys’ fees, and you shall reimburse the Company
for one-half of your costs, expenses, and attorneys’ fees.

9. Mitigation. You shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced or
offset in any way whatsoever by any amount received by you for any reason
whatsoever from another employer or otherwise after the Date of Termination.

10. Indemnification. For at least six years following a Change of Control, you
shall continue to be indemnified under the Company’s Certificate of
Incorporation and Bylaws at least to the same extent as prior to the Change of
Control, and you shall be covered by the directors’ and officers’ liability
insurance, the fiduciary liability insurance and the professional liability
insurance policies that are the same as, or provide coverage at least equivalent
to, those the Company carried prior to the Change of Control.

11. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if the Company had terminated your employment
without Cause after a Change of Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinabove defined and any successor to its
business and/or assets as

 

9



--------------------------------------------------------------------------------

aforesaid which executes and delivers the agreement provided for in this Section
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

(b) This Agreement shall terminate upon your death except that if you should die
while you are entitled to receive any amounts under this Agreement but which are
unpaid at your date of death, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to your
devisee, legatee, or other designee or, if there be no such designee, to your
estate. This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

12. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by the United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature page of this Agreement, provided
that all notices to the Company shall be directed to the Chairman of the Board
with a copy to the Secretary of the Company, or such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

13. Amendments. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and the Company’s Chief Executive Officer. No waiver by either
party hereto at any time or any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

14. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceablity of any other provision
of this Agreement, which shall remain in full force and effect.

15. Arbitration.

(a) Arbitration shall be the exclusive and final forum for settling any
disagreement, dispute, controversy or claim arising out of or in any way related
to (i) this Agreement or the subject matter thereof or the interpretation hereof
or any arrangements relating hereto or contemplated herein or the breach,
termination or invalidity hereof; or (ii) the provision of or failure to provide
any other benefits upon a Change of Control pursuant to any other employment
agreement, bonus or compensation plans, stock option plan, stock ownership plan,
stock purchase plan, life insurance plan or similar plan or agreement with the
Company and/or any of its subsidiaries as Change of Control may be defined in
such other agreement or plan; or (iii) which benefits constitute “parachute
payments” within the meaning of Section 280G of the Code. If this Section 15
conflicts with any provision in any such compensation or bonus plan, stock
option plan, or any other similar plan or agreement, this provision requiring
arbitration shall control.

 

10



--------------------------------------------------------------------------------

(b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”).

(c) The arbitral tribunal shall consist of one arbitrator. Except as otherwise
provided in Section 8, the Company shall pay all the fees, if any, and expenses
of such arbitration.

(d) The arbitration shall be conducted in San Jose or in any other city in the
United States of America as the parties to the dispute may designate by mutual
written consent.

(e) Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced against the parties to the arbitration proceeding or their assets
wherever the award may be entered in any court having jurisdiction thereof.

(f) The parties stipulate that discovery may be had in any such arbitration
proceeding as provided in Section 1283.05 of the California Code of Civil
Procedure, as may be amended or revised from time to time.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as shall be
required pursuant to any law or government regulation or ruling.

18. Nonassignability. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, except as provided in
Section 11 above. Without limiting the foregoing, your right to receive payments
hereunder, shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than by a transfer by will or by the
laws of descent and distribution and in the event of any attempted assignment or
transfer contrary to this Section the Company shall have no liability to pay any
amounts so attempted to be assigned or transferred.

19. No Right to Employment. Nothing in this Agreement shall confer on you any
right to continue in the employ of the Company, or interfere with or restrict in
any way the rights of the Company, which are hereby expressly reserved, to
discharge you at any time for any reason whatsoever, with or without cause.

20. Miscellaneous. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement shall
not affect your rights under any pension, welfare or fringe benefit arrangements
of the Company under which you are entitled to receive any benefits. The
validity, interpretation, construction and performance of this

 

11



--------------------------------------------------------------------------------

Agreement shall be governed by the laws of the State of Delaware. The provisions
of this Agreement, and any payment provided for hereunder, shall not reduce any
amounts otherwise payable, or in any way diminish your existing rights, or
rights which would accrue solely as a result of the passage of time, under any
employment agreement or other contract, plan or agreement with the Company.

21. Complete Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and therein and
supersedes any prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein,
including without limitation, any prior severance agreements, any contrary or
limiting provisions in any Company equity compensation plan. This Agreement
shall not limit in any way any obligation you may have under any other agreement
with or promise to the Company relating to confidentiality, proprietary rights
in technology or the assignment of interests in any intellectual property.

 

12



--------------------------------------------------------------------------------

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely, ADVANCED MICRO DEVICES, INC. By:   /s/   Chairman of the Compensation
Committee of the Board of Directors

 

Address:  

One AMD Place

P.O. Box 3453

Sunnyvale, California 94088

Agreed to this              day

of                              2008.

 

  

(Signature)

Address:

 

 

 

13